 



EXHIBIT 10.1

SEPARATION AGREEMENT AND GENERAL RELEASE

     This Agreement is made by and between Christian B.A. Slavin (hereinafter
“Employee”), 9897 Windy Hollow Road, Great Falls, Virginia 22066, and Sunrise
Senior Living, Inc., Sunrise Senior Living Management, Inc., and their
affiliates and operating entities, subsidiaries, partners, parents, investors,
shareholders, directors, officers, employees, representatives and agents
(collectively hereinafter “Sunrise” or the “Company”). The Employee and Sunrise
may be referred to collectively hereinafter from time to time as “the Parties.”

     WHEREAS, the Employee has been employed by Sunrise as Chief Investment
Officer; and

     WHEREAS, the Employee desires to change his employment relationship with
the Company and the Parties desire to continue their relationship in a
non-employee/employer capacity;

     NOW, THEREFORE, in consideration of the mutual covenants and agreements
herein contained, the Parties agree as follows:

     1. Voluntary Resignation from Employment

     The Employee acknowledges and agrees that he will not resign from
employment with Sunrise before July 23, 2004 and that he will voluntarily resign
from employment with Sunrise, including (except as otherwise expressly provided
herein) all positions as an employee, officer, director, managing member or
similar position of any subsidiary, affiliate, partner or other entity included
within the definition of Sunrise for which he serves as an employee, officer,
director,

 



--------------------------------------------------------------------------------



 



managing member or similar position at Sunrise’s request, effective July 23,
2004 (the “separation date”).

     2. Compensation

     The Employee will not receive compensation or benefits after the separation
date, except as hereinafter provided in this Agreement. The Employee
acknowledges and understands that the consideration provided herein is given in
consideration of both his future services and his release and waiver of any
claims that he may have against Sunrise. Moreover, the Employee acknowledges and
understands that these benefits are conditioned upon the Employee remaining in
good standing as a Sunrise employee from the date of this Agreement through and
including the separation date.

     3. Entitlements as of the Separation Date:

     a. The Employee will receive a lump sum payment for all accrued vacation as
of the separation date, less applicable withholding and taxes, payment to be
delivered to the Employee’s address of record, 9897 Windy Hollow Road, Great
Falls, Virginia 22066. The Employee acknowledges that no portion of his accrued
vacation may be contributed to any 401(k) plan of the Company in which he
participates.

     b. Sunrise shall issue to the Employee 41,946 shares of its vested common
stock, $.01 par value, in accordance with the terms of, and in full satisfaction
of its obligations under, the Restricted Stock Agreement dated March 19, 2003
between the Employee and Sunrise.

     c. The Parties agree that, except as provided in this Agreement, the terms
of any Company plans in which the Employee participates, including the Employee
Stock

 



--------------------------------------------------------------------------------



 



Purchase Plan and the Executive Deferred Compensation Plan, shall not be changed
by virtue of this Agreement.

     d. Sunrise agrees to provide COBRA coverage to the Employee as required by
law.

     4. Consultancy.

     a. The Parties agree that the Employee will serve on behalf of Sunrise
through December 31, 2007, as an independent contractor and not as a Sunrise
employee, as a member of the boards of directors of each of PS Germany (Jersey)
GP Limited (the “German Venture GP”) and PS UK (Jersey) GP Limited (the “UK
Venture GP” and, together with the German Venture GP, the “Venture GPs”). The
Parties further agree that the Employee will provide, as an independent
contractor and not as a Sunrise employee, consulting services to Sunrise to,
among other things, assist in the evaluation of certain strategic transactions
identified by Sunrise and to facilitate the transition to a new chief investment
officer, at such times as Sunrise may request, through December 31, 2004. The
Employee shall be paid $129,774 for such services, payable in equal monthly
installments commencing on the separation date and ending on December 31, 2004.

     b. Sunrise agrees to amend the Sunrise Long Term Incentive Cash Bonus Plan
(the “Plan”) on or before the separation date so as to permit the Employee to
continue to vest his interests therein as provided in Paragraph 4c below.
Sunrise has obtained all required corporate approvals and approvals of the
partners of the Ventures (as defined below) with respect thereto.

 



--------------------------------------------------------------------------------



 



     c. The Employee’s bonuses awarded under the Plan, as amended, shall
continue to vest under the terms (as modified herein) set forth in the Executive
Officer Bonus Award Agreements dated December 12, 2002 between the Employee and
Sunrise with respect to each of the Ventures (collectively, the “Award
Agreements”) provided he continues to serve as Sunrise’s representative on the
boards of directors of the Venture GPs. The Parties agree that for purposes of
the Plan (to the extent it pertains to the Employee) and the Award Agreements,
(i) the Employee’s status as Sunrise’s representative on both of the boards of
directors of the Venture GPs shall be deemed to be the equivalent of
“employment” as such term is used therein, (ii) the term “Cause” as used in the
Plan and the Award Agreements shall mean “Good Cause” as such term is defined
below and (iii) the concept of termination for “Good Reason” shall cease to
apply as of the date of this Agreement. The Employee’s status as Sunrise’s
representative on either or both of the boards of directors of the Venture GPs
may be terminated by Sunrise at any time with or without “Good Cause.” The
Employee agrees to resign from the board of directors of a Venture GP
immediately after Sunrise terminates his status as Sunrise’s representative
thereon. If Sunrise terminates the Employee’s status as its representative on
the board of a Venture GP without Good Cause, then the Employee shall become
100% vested in the bonuses discussed above applicable to such Venture. “Good
Cause” for purposes of this Section shall mean (i) Cause (as defined in the Plan
prior to this amendment) or (ii) engaging or investing in, owning, managing,
operating, financing, controlling, or participating in the ownership,
management, operation, financing, or control of, being employed by, or rendering
services or advice to, any entity whose business competes in the United Kingdom
in whole or in part with the business of

 



--------------------------------------------------------------------------------



 



the UK Venture GP or the PS UK Investment (Jersey) Limited Partnership,
including any of their respective subsidiaries, affiliates or successors
(collectively, the “UK Venture”) or in Germany in whole or in part with the
business of the German Venture GP or the PS German Investment (Jersey) Limited
Partnership, including any of their respective subsidiaries, affiliates or
successors (collectively, the “German Venture”, and, together with the UK
Venture, the “Ventures”, or each individually, a “Venture”) . The Parties agree
that the Award Agreement applicable to the UK Venture shall operate
independently from the Award Agreement applicable to the German Venture, so that
the termination of the Employee’s representative status on the board of one of
the Ventures shall not affect the Employee’s interests in the Award Agreement
for the other Venture. The Parties further agree that the Employee’s change in
status pursuant to this Agreement does not constitute “Good Reason” under the
Plan or the Award Agreements. Capitalized terms not defined in this Section
shall have the meanings ascribed to them in the Plan.

     d. Sunrise Senior Living, Inc. (“Senior Living”) shall indemnify and hold
harmless the Employee in the event that he is or was a party to or is involved
or becomes involved in any manner or is threatened to be made so involved in any
threatened, pending or completed investigation, claim, action, suit or
proceeding, whether civil, criminal, administrative or investigative (a
“Proceeding”) by reason of the fact that he is or was serving at the request of
Senior Living as a director of the Venture GPs against all expenses, liabilities
and losses (including attorneys’ fees, judgments, fines, taxes, penalties and
amounts paid or to be paid in settlement) reasonably incurred by him in
connection with such Proceeding.

     5. Return Of Sunrise Property/Passwords

 



--------------------------------------------------------------------------------



 



     Except as provided in the next sentence, the Employee acknowledges that he
will return to Sunrise by the separation date all credit cards, keys, beepers,
laptop computers, cell phones, policy and procedure manuals, and any other
Sunrise property that is in his possession or control. Sunrise agrees to sell
the laptop and blackberry to the Employee, on an “as-is, where-is” basis, for a
cash payment of no more than $700 due on the separation date.

     6. Confidentiality/Non-Disparagement

     a. To the extent permitted by law, the Employee agrees that he will
maintain the strictest secrecy and will not communicate, make known or divulge
to any person or agency, any information whatsoever relating to the negotiation
of the terms of this Agreement, except to the Employee’s immediate family or
where disclosure is compelled pursuant to legal process or for reporting
purposes to the federal, state or local taxing authorities, or to lawyers or
accountants engaged for such purposes or engaged in connection with this
Agreement or any dispute arising hereunder, who shall likewise make no
disclosures to others.

     b. The Employee agrees not to make any disparaging, negative, or defamatory
comments about Sunrise including Sunrise’s business, its directors, officers,
employees, parents, subsidiaries, partners, affiliates, operating divisions,
representatives or agents, or any of them, whether written, oral, or electronic.
In particular, the Employee agrees not to make public or private statements
including, but not limited to, press releases, statements to journalists,
employees or prospective employers, interviews, editorials, commentaries,
speeches or conversations, that disparage or may disparage Sunrise’s business,
are critical of Sunrise or its business, or would cast Sunrise or its business
in a negative light. In addition to the confidentiality requirements set forth
in

 



--------------------------------------------------------------------------------



 



this Agreement and those imposed by law, the Employee further agrees not to
provide any third party, directly or indirectly, with any documents, papers,
recordings, e-mail, internet postings, or other written or recorded
communications referring or relating to Sunrise’s business, that would support,
directly or indirectly, any disparaging, negative or defamatory statement,
whether written or oral. The Employee agrees that in the event of a breach of
this subparagraph, Sunrise shall be entitled to withhold any payments not yet
made under Paragraph 4a and shall further be entitled to recover from the
Employee liquidated damages in an amount equal to twenty-four (24) weeks of his
regular salary when last employed by Sunrise, plus attorneys’ fees and related
legal costs. In the event of the Employee’s breach of this subparagraph, the
Employee acknowledges that he remains fully bound by all of his obligations
under this Agreement, including but not limited to his waiver of legal claims
against Sunrise, as set forth in Paragraph 11a.

     c. The executive officers (as defined in Rule 3b-7 under the Securities
Exchange Act of 1934, as amended) of Sunrise Senior Living, Inc. (the “Executive
Officers”) shall not make or authorize any defamatory comments about the
Employee, whether written, oral, or electronic. In particular, the Executive
Officers shall not make or authorize public or private statements including, but
not limited to, press releases, statements to journalists, employees or
prospective employers, interviews, editorials, commentaries, speeches or
conversations, that defame the Employee. Except as required by law, the
Executive Officers also shall not provide, or cause to be provided, to any third
party, directly or indirectly, any documents, papers, recordings, e-mail,
internet postings, or other written or recorded communications referring or
relating to the Employee, that would support, directly or indirectly, any
defamatory statement, whether written or oral.

 



--------------------------------------------------------------------------------



 



If any Executive Officer breaches this Paragraph 6c, Sunrise acknowledges that
it remains fully bound by all of its obligations under this Agreement, including
but not limited to its waiver of legal claims against the Employee as set forth
in Paragraph 11b.

     d. If any dispute arises regarding an alleged breach arises under (i) this
Paragraph 6 or (ii)Paragraph 4c regarding a termination based upon clause
(ii) of the definition of Good Cause, that is not settled promptly in the
ordinary course of business, the Parties agree to attempt to resolve the
dispute, first, by negotiating promptly with each other in good faith in
face-to-face negotiations. In the case of such an alleged breach of Paragraphs
4c, 6a or 6b, Sunrise agrees that its representatives in such negotiations shall
include Senior Living’s President, Thomas Newell, and Senior Living’s Senior
Vice President of Human Resources, Jeffrey M. Jasnoff, or their successors in
their respective positions. If the Parties are unable to resolve the dispute
within 10 days (or such period as the Parties shall otherwise agree) following
the date of notification (the “Dispute Notice Date”) by one Party to the other
of the existence of the dispute (which notice shall describe the basis for the
alleged breach), then the Parties agree to endeavor to resolve the dispute by
non-binding mediation administered by the American Arbitration Association
(“AAA”) under its Commercial Mediation Procedures. The mediation shall be held
in AAA’s Washington, D.C. offices. If the dispute has not been resolved by
mediation within 45 days of the Dispute Notice Date (the “Mediation Termination
Date”), either Party may pursue the dispute in a court with proper jurisdiction,
provided that the Party that did not first send the dispute notice hereunder
shall not file suit with respect to the dispute for a period of at least 10 days
after the Mediation Termination Date. With regard to disputes under
Paragraph 6b, Sunrise agrees

 



--------------------------------------------------------------------------------



 



not to withhold any payments not yet made under Paragraph 4a until the Mediation
Termination Date, provided that if it is subsequently determined that the
Employee breached Paragraph 6b, the Employee agrees to return to Sunrise any
payments received by the Employee pursuant to Paragraph 4a during the period
between the Dispute Notice Date and the Mediation Termination Date. With regard
to disputes under Paragraph 4c related to clause (ii) of the definition of Good
Cause, it is agreed that the Employee’s rights under the applicable Award
Agreement will continue to vest until the Mediation Termination Date, provided
that if it is subsequently determined that Good Cause did exist for such
termination, vesting under such Award Agreement shall be deemed to have
terminated as of the Dispute Notice Date and the Employee agrees to return to
Sunrise any payment (or portion thereof) received by the Employee pursuant to
such Award Agreement which is attributable to vesting during the period after
the Dispute Notice Date. No Party shall be precluded by this Paragraph 7d from
securing equitable remedies in courts of any jurisdiction, including temporary
restraining orders and preliminary injunctions, to protect its rights and
interests.

     7. Enforcement

     The Parties agree that, except as otherwise expressly provided herein, each
Party shall pay his or its attorneys’ fees and related legal costs incurred in
connection with the execution and enforcement of this Agreement. The Parties
further agree that, in the event of any violation of the terms of this Agreement
by a Party, the other Party shall be entitled, in addition to all other rights
and remedies, to an injunction enjoining and restraining the violating Party
and/or any other person, firm, organization, association or corporation from
committing any such violation.

     8. Commercial and Confidential Information

 



--------------------------------------------------------------------------------



 



     The Employee agrees that he shall keep secret and retain in strictest
confidence, and shall not to the detriment of Sunrise knowingly use or disclose,
directly or indirectly, any commercial information of Sunrise obtained in his
capacity as a Sunrise employee (some of which may meet the definition of
“confidential,” “trade secret,” or “proprietary” information), including but not
limited to project pricing and business procedures; and any confidential
information, trade secrets or proprietary data of Sunrise, including without
limitation, any data, information, ideas, and knowledge pertaining to the
investors, lenders, owners, partners, customers, prospective customers,
prospective products or business methods of Sunrise, including without
limitation the business methods, plans and procedures of Sunrise (collectively,
“Information”). The Parties agree that the restrictions set forth in this
Paragraph shall not apply to Information that the Employee demonstrates (a) was
or becomes generally known to the public prior to, and other than as a result
of, a disclosure by the Employee, (b) was known, or becomes known, to the
Employee on a nonconfidential basis prior to its disclosure to the Employee by
the Company, but only if the source of such Information is not bound by a
confidentiality agreement with the Company or is not otherwise prohibited from
transmitting the Information to the Employee by a contractual, legal, fiduciary
or other obligation. If the Employee becomes legally compelled to make any
disclosure that is prohibited by this Paragraph, the Employee will provide the
Company with prompt notice of such legal proceedings so that it may seek an
appropriate protective order or other appropriate relief or waive compliance
with this Paragraph. In the absence of a protective order or the Employee
receiving such a waiver from the Company, the Employee is permitted to disclose
that portion of the Information that the Employee is legally compelled to
disclose, provided that the Employee must use reasonable efforts to obtain
reliable

 



--------------------------------------------------------------------------------



 



assurance that confidential treatment will be accorded by any person to whom any
such Information is so disclosed.

     9. Non-Solicitation Of Employees

     The Employee agrees that, for a period of one (1) year from the separation
date, he will not solicit, directly or indirectly, any employee of Sunrise to
leave the employment of Sunrise.

     10. Assistance in Litigation, Claims And Disputes

     The Employee agrees to fully assist Sunrise in any litigation, claims,
grievances, arbitrations or disputes (collectively, “litigation”), until such
litigation is finally adjudicated or resolved. For any assistance by the
Employee under this paragraph, Sunrise shall pay the Employee’s reasonable
expenses, such as travel and lodging expenses. Other than the benefits paid to
the Employee under Paragraph 4 herein, the Employee will not receive additional
compensation for any assistance under this paragraph. For purposes of any
litigation herein, the Parties agree that the Employee continues to serve as a
representative of Sunrise and is subject to Sunrise’s attorney-client privilege
until the litigation is finally adjudicated or resolved, unless Sunrise
determines otherwise in its discretion.

     11. Waiver Of Claims

     a. The Employee, on his own behalf and on behalf of anyone claiming for or
through him, knowingly, voluntarily and fully waives, unconditionally releases
and forever discharges Sunrise and all of its affiliated entities, and its
officers, directors, partners, owners, employees, agents, representatives,
insurers, predecessors and successors, and covenants not to sue them for, any
and all claims, damages or causes of action, whether known or unknown, occurring
prior to and up to the date of this Agreement. The foregoing includes, but is
not

 



--------------------------------------------------------------------------------



 



limited to, all claims which could have been raised under common law, including
wrongful discharge or breach of contract, any federal, state or local statute,
including Title VII of the Civil Rights Act of 1964 (as amended by the Civil
Rights Act of 1991), Virginia state and local civil rights laws, the Americans
with Disabilities Act, the Family and Medical Leave Act, the WARN Act, the
Employment Retirement Income Security Act, the Age Discrimination in Employment
Act, any claims based on any tort, such as fraud, defamation, intentional
infliction of emotional distress, or any claims for wages, insurance or other
fringe benefits, including group health and pension benefits.

     b. Sunrise voluntarily and fully waives, unconditionally releases and
forever discharges the Employee, and covenants not to sue him for, any and all
claims, damages or causes of action, whether known or unknown, occurring prior
to and up to the date of this Agreement. The foregoing includes, but is not
limited to, all claims which could have been raised under common law, including
breach of contract, any federal, state or local statute, and any claims based on
any tort, such as fraud or defamation. The foregoing waiver and release
specifically excludes, however, any claims related to (i) Section 16 of the
Securities Exchange Act of 1934, as amended, including the rules and regulations
promulgated thereunder or (ii) amounts due under the Promissory Note dated
February 11, 2000 from the Company to the Employee.

     12. Age Discrimination Waiver

     With respect to the waiver of the Employee’s rights under the Age
Discrimination in Employment Act, the Employee acknowledges that he is aware of
and understands the following rights under the Older Workers Benefit Protection
Act:

 



--------------------------------------------------------------------------------



 



     a. The Employee should consult an attorney before executing the waiver
herein of his rights under the Age Discrimination in Employment Act;

     b. The Employee has at least twenty-one (21) days within which to consider
the waiver of his rights herein under the Age Discrimination in Employment Act;
and

     c. For a period of seven (7) days following the execution of the above
waiver of rights under the Age Discrimination in Employment Act, the Employee
can revoke the Agreement by providing written notice of such revocation to
Sunrise’s Senior Vice President of Human Resources, or his successor, together
with any payments made under this Agreement by Sunrise. This Agreement shall not
become effective or enforceable until the seven (7) day revocation period has
expired.

     13. Voluntary and Knowing Release of Claims

     The Employee expressly covenants and warrants that he personally has read
this Agreement; that he has had an opportunity to seek legal counsel; that he
has had sufficient time to consider this Agreement and fully understands the
contents thereof, including the fact that it contains a release of and a
covenant not to sue for any and all claims which he may have against Sunrise,
both known or unknown, even though there may be facts and consequences which are
unknown to the Employee; and that he freely and voluntarily entered into this
Agreement.

     14. Full And Final Agreement

     Except for the Plan and the Award Agreements, this Agreement contains all
of the agreements and understandings between the Parties with respect to the
subject matter hereof and supersedes any prior or contemporaneous negotiations
or agreements, written or oral. This

 



--------------------------------------------------------------------------------



 



Agreement can only be modified by a written Agreement signed by each party to
the modification.

     15. Controlling Law

     This Agreement shall be governed by the internal laws of the Commonwealth
of Virginia.

     16. Severability

     In the event any portion of this Agreement shall be determined to be
invalid under any applicable law, such provision shall be deemed void and the
remainder of this Agreement shall continue in full force and effect.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties hereto have duly executed this Agreement as
of the dates indicated below.

          CHRISTIAN B.A. SLAVIN   SUNRISE SENIOR LIVING, INC.
AND SUNRISE SENIOR LIVING
MANAGEMENT, INC.
 
       
/s/ Christian B.A. Slavin
  By:   /s/ Jeffrey M. Jasnoff

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

 

      Jeffrey M. Jasnoff          
July 22, 2004
      Senior Vice President, Date       Human Resources        
 
      July 22, 2004

      Date

 